                                                            1    ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                            2    JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                            6    Email: jamie.combs@akerman.com
                                                            7    Attorneys for Bank of America, N.A.
                                                            8

                                                            9                                 UNITED STATES DISTRICT COURT

                                                            10                                         DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12   BANK OF AMERICA, N.A.,
                                                                                                                    Case No. 2:16-cv-00309-GMN-GWF
AKERMAN LLP




                                                            13                                Plaintiff,

                                                            14   vs.                                                STIPULATION AND ORDER FOR
                                                                                                                    EXTENSION OF TIME TO FILE
                                                            15   WOODCREST HOMEOWNERS                               RESPONSES [ECF No. 39 and ECF No. 40]
                                                                 ASSOCIATION; AIRMOTIVE
                                                            16   INVESTMENTS, LLC; ABSOLUTE                         (SECOND REQUEST)
                                                                 COLLECTION SERVICES, LLC,
                                                            17
                                                                                              Defendants.
                                                            18

                                                            19            Bank of America, N.A. (BANA), and Airmotive Investments, LLC (Airmotive), hereby

                                                            20   stipulate and agree that BANA shall have an extension of time up to and including December 21,

                                                            21   2018, to file its response to Airmotive's motion for summary judgment [ECF No. 39] and

                                                            22   Airmotive's motion to dismiss, or alternatively, motion for summary judgment [ECF No. 40]. Both

                                                            23   of Airmotive's motions were filed on November 20, 2018.       BANA's response to Airmotive's

                                                            24   motions, ECF No. 39 and 40, are currently due on December 14, 2018.

                                                            25   ...

                                                            26   ...

                                                            27   ...

                                                            28   ...

                                                                 47249452;1
                                                            1                 This is the parties' second request for an extension of this deadline, and is not intended to

                                                            2    cause any delay or prejudice to any party, but to consolidate the deadline with the dispositive motion

                                                            3    deadline.

                                                            4             DATED this __13th__ day of December, 2018.

                                                            5    AKERMAN LLP                                               ROGER P. CROTEAU & ASSOCIATES, LTD.
                                                            6
                                                                  /s/ Jamie K. Combs                                        /s/ Timothy E. Rhoda
                                                            7    ARIEL E. STERN, ESQ.                                      ROGER P. CROTEAU, ESQ.
                                                                 Nevada Bar No. 8276                                       Nevada Bar No. 4958
                                                            8    JAMIE K. COMBS, ESQ.                                      TIMOTHY E. RHODA, ESQ.
                                                                 Nevada Bar No. 13088                                      Nevada Bar No. 7878
                                                            9
                                                                 1635 Village Center Circle, Suite 200                     9120 W. Post Road, Suite 100
                                                            10   Las Vegas, Nevada 89134                                   Las Vegas, Nevada 89148
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   Attorneys for Bank of America, N.A.                       Attorneys for Airmotive Investments, LLC
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13

                                                            14

                                                            15
                                                            16

                                                            17
                                                                                        IT IS SO ORDERED.
                                                            18

                                                            19                          Dated this ___
                                                                                                   13 day of December, 2018.

                                                            20

                                                            21

                                                            22                                                       _________________________________________
                                                                                                                     Gloria M. Navarro, Chief Judge
                                                            23                                                       UNITED STATES DISTRICT COURT
                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                     2
                                                                 47249452;1
